Case 4:20-cv-00068-RWS-CMC Document 41 Filed 08/05/19 Page 1 of 2 PageID #: 1537




                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

     JUAN LOZADA-LEONI,             §
                                    §
           Plaintiff,               §
                                    §
     vs.                            §
                                    §                     Civil Action No. 5:19-cv-00011-RWS-CMC
     MONEYGRAM INTERNATIONAL, INC., §
     and MONEYGRAM PAYMENT          §
     SYSTEMS, INC.,                 §
                                    §
                                    §
           Defendants.              §


                 PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY


         Plaintiff Juan Lozada-Leoni (“Plaintiff”) respectfully submits this Notice of

  Supplemental Authority in support of his Sur-Reply in Opposition to Defendant MoneyGram

  Payment Systems, Inc.’s (“MPSI’s”) Motion to Dismiss or, in the Alternative, to Transfer Venue

  (Dkt. No. 23). Plaintiff respectfully submits this Notice to inform the Court of the decision by

  the Fifth Circuit Court of Appeals in Jacobsen v. Osborne, 133 F.3d 315 (5th Cir. 1998). This

  decision is relevant to Plaintiff’s argument set forth in Section I.C. of his Sur-Reply Brief,

  concerning the issue of not naming MPSI in Plaintiff’s administrative complaint.


         Additionally, Plaintiff provides the Court with the following district court cases that

  apply the Fifth Circuit’s decision in Jacobsen:

     1. Newby v. Enron Corp. (In re Enron Corp. Sec., Derivative & "ERISA" Litig.), 310 F.
         Supp. 2d 819, 849-53 (S.D. Tex. 2004).
     2. Auguillard v. Quintana Energy Servs., No. 6:18-cv-727, 2018 U.S. Dist. LEXIS 215972,
         at *9-12 (W.D. La. 2018).

                                                                                                   1 of 2
  PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY
Case 4:20-cv-00068-RWS-CMC Document 41 Filed 08/05/19 Page 2 of 2 PageID #: 1538




  DATED: August 5, 2019                                    Respectfully submitted,

                                            By: /s/ Robert W. Weber
                                            Robert W. Weber, Local Counsel
                                            Texas State Bar No. 21044800
                                            E-mail: bweber@smithweber.com
                                            SMITH WEBER, L.L.P.
                                            5505 Plaza Drive
                                            Texarkana, Texas 75503
                                            Telephone: 903-223-5656
                                            Facsimile: 903-223-5652

                                            /s/ Steve Kardell
                                            Steve Kardell
                                            Texas State Bar No. 11098400
                                            E-mail: skardell@kardelllawgroup.com
                                            KARDELL LAW GROUP
                                            4514 Cole Avenue, Suite 600
                                            Dallas, Texas 75205
                                            Telephone: (214) 616-4654
                                            Facsimile: (469) 729-9926

                                            ATTORNEYS FOR PLAINTIFF,
                                            JUAN LOZADA-LEONI


                                CERTIFICATE OF SERVICE

         I hereby certify that the foregoing document has been served via email on
   Counsel for all Defendants: Gary Eisenstat, John Barcus and Darby Doan, on August
   5, 2019.

                                              /s/ Steve Kardell




                                                                                       2 of 2
  PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY
